       Case 2:18-cv-03915-DJH Document 36 Filed 05/27/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Joshua Patrick Driggs,                              No. CV-18-03915-PHX-DJH
10                  Plaintiff,                           ORDER
11   v.
12   Commissioner of Social Security
     Administration,
13
                    Defendant.
14
15
16          At issue is Defendant Social Security Commissioner’s Motion to Transfer Pursuant
17   to Local Rule of Civil Procedure 42.1 or, in the alternative, to Stay All Proceedings Pending
18   Class-Certification Decision in a Related Case (Doc. 20). Defendant argues that transfer is
19   appropriate because Magistrate Judge Bruce G. Macdonald is currently handling a case
20   “raising essentially the same questions of law that Plaintiff” raises here. (Doc. 20 at 1.) Ely
21   v. Berryhill, No. 4:18-cv-00557-BGM (D. Ariz.). The Ely case before Magistrate Judge
22   Macdonald is awaiting a decision on the Ely plaintiffs’ motion for class certification and
23   Plaintiff here is a member of the putative class in Ely. In the alternative, Defendant argues
24   that the Court should stay this case pending resolution of the Ely plaintiffs’ motion for class
25   certification, and if that motion is granted, pending resolution of that entire case, including
26   any appeals. (Doc. 20 at 5.) Plaintiff opposes Defendant’s motion because he has not
27   consented to adjudication of his case by a magistrate judge. (Docs. 24, 26.) Plaintiff also
28
       Case 2:18-cv-03915-DJH Document 36 Filed 05/27/20 Page 2 of 3



 1   states that he will not consent in the future to adjudication of his case by a magistrate judge.
 2   (Docs. 24, 26.)
 3          When two or more cases are pending before different judges Local Rule of Civil
 4   Procedure 42.1 permits transfer of a case to another judge when the cases: (1) arise from
 5   substantially the same transaction or event; (2) involve substantially the same parties or
 6   property; (3) involve the same patent, trademark, or copyright; (4) call for determination
 7   of substantially the same questions of law; or (5) for any other reason would entail
 8   substantial duplication of labor if heard by different Judges. When considering a motion to
 9   transfer under Local Rule 42.1, the “principal factor is whether party economy or judicial
10   economy is substantially served by transfer to another judge.” Cagle v. Ryan, No.
11   CV1603912-PHX-JAT-JFM, 2018 WL 2688775, at *1 (D. Ariz. June 5, 2018) (citation
12   omitted). The Court considers these factors, but “has broad discretion in deciding
13   a motion to transfer under Local Rule 42.1(a).” Addington v. US Airline Pilots Ass’n, No.
14   CV-08-01633-PHX-NVW, 2010 WL 4117216, at *1 (D. Ariz. Oct. 19, 2010).
15          The Court will not transfer Plaintiff’s case to Magistrate Judge Macdonald because
16   transfer will “entail substantial duplication of labor” rather than avoid duplicative labor.
17   LRCiv 42.1(a). Plaintiff has unequivocally expressed an unwillingness to have his case
18   adjudicated by a magistrate judge. Plaintiff is within his rights to decline adjudication of his
19   case by a magistrate judge and Plaintiff’s consent is required before a magistrate judge may
20   properly exercise jurisdiction over his case. 28 U.S.C. § 636(c)(1); see Columbia Record
21   Prods. v. Hot Wax Records, Inc., 966 F.2d 515, 516 (9th Cir. 1992). Therefore, even if the
22   Court transferred Plaintiff’s case, Magistrate Judge Macdonald likely would not hear the
23   case without Plaintiff’s consent. Indeed, he could not. Since Plaintiff has expressed that he
24   will not consent to Magistrate Judge Macdonald hearing his case, transfer would effectively
25   send this case to a third judge. Such a result would “entail substantial duplication of labor”,
26   which is what LRCiv 42.1(a) seeks to avoid. Thus, the Court will not transfer Plaintiff’s case
27   to Magistrate Judge Macdonald.
28


                                                  -2-
       Case 2:18-cv-03915-DJH Document 36 Filed 05/27/20 Page 3 of 3



 1          Similarly, the Court will not stay Plaintiff’s case until resolution of the Ely plaintiffs’
 2   motion for class certification, or until resolution of the entire Ely case. A district court has
 3   broad discretion to stay proceedings as an incident to its power to control its own docket.
 4   Lockyer v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005); Clinton v. Jones, 520 U.S.
 5   681, 706-07 (1997) (citing Landis v. North American Co., 299 U.S. 248, 254 (1936)). Staying
 6   Plaintiff’s case would have little practical effect besides inconveniencing Plaintiff and
 7   delaying resolution of his case. Even if a class was certified in the Ely case, there is no
 8   indication that Plaintiff would join the class since the case would be adjudicated by a
 9   magistrate judge and Plaintiff has not consented to magistrate judge jurisdiction. Further,
10   staying Plaintiff’s case through the resolution of the Ely case, including through resolution
11   of an appeal that is not guaranteed to occur, provides no tangible benefit to the administration
12   of justice in Plaintiff’s case or in any other case. For example, the Ely case could settle at any
13   moment and render a stay in Plaintiff’s case pointless. Accordingly, the Court will not stay
14   Plaintiff’s case.
15          IT IS THEREFORE ORDERED denying Defendant’s Motion to Transfer
16   Pursuant to Local Rule of Civil Procedure 42.1 or, in the alternative, to Stay All
17   Proceedings Pending Class-Certification Decision in Related Case (Doc. 20).
18          Dated this 27th day of May, 2020.
19
20
21                                                   Honorable Diane J. Humetewa
22                                                   United States District Judge

23
24
25
26
27
28


                                                   -3-
